Citation Nr: 0527927	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability, as secondary to a low back disability.

3.  Entitlement to service connection for a left knee 
disability, as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to October 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for a low back disability and bilateral knee 
disabilities as secondary to a low back disability.

The case was previously before the Board in May 2004, at 
which time it was remanded for additional evidence.

FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that a current low back disability, to include arthritis, has 
not been shown to be causally related to service.

2.  The competent clinical evidence of record demonstrates 
that a right knee disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown to be causally related to the veteran's service.

3.  The competent clinical evidence of record demonstrates 
that a left knee disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown to be causally related to the veteran's service


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in, or aggravated 
by, active service, nor may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2004).

2.  A right knee disability was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

2.  A left knee disability was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
With respect to the claim of entitlement to service 
connection for a low back disability, VA satisfied its duty 
to notify by means of a March 2002 letter from the agency of 
original jurisdiction (AOJ) to the appellant that was issued 
prior to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim in his March 2002 letter.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
March 2002 letter informed him that additional information or 
evidence could be submitted to support his claim, and asked 
him to send the information or evidence to the AOJ.  In 
addition, the September 2003 Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Moreover, in July 2004 the AOJ sent the veteran 
a letter in which he was specifically requested to provide 
any evidence in his possession that pertained to the claim.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With respect to the veteran's claims for entitlement to 
service connection for a right and left knee disability, the 
VA satisfied its duty to notify by means of a July 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the issues of entitlement to service connection for a right 
and left knee disability were denied prior to VCAA notice.  
Nevertheless, the Court in Pelegrini  noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the July 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Analysis

1.  Low Back

The veteran asserts that service connection is warranted for 
a low back disability.  
In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, 
and in-service injury or disease, and a nexus between the 
current disability and in-service injury or disease.  The 
evidence of record establishes that while in service in 
October 1970, the veteran sought treatment for low back 
strain.  The record further reflects that the veteran has 
sought treatment for low back pain since May 1999.  Moreover, 
in May 2005, a VA examiner, after an examination of the 
veteran that included the taking of x-rays, diagnosed the 
veteran with mild degenerative joint disease of the 
lumbosacral spine.  However, the record does not demonstrate 
that there is an etiological relationship between the 
veteran's in-service low back complaint and his current low 
back symptomology.  In this regard, the examiner from the May 
2005, who indicated that he had reviewed the veteran' s claim 
file, opined that the veteran's current low back condition 
was less than likely due to his one-time complaint of low 
back pain while he was in service.  Therefore, in the absence 
of any evidence to the contrary, the Board must conclude that 
the veteran is not entitled to a grant of service connection 
for a low back disability on a direct basis.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that low back arthritis 
was manifested to a compensable degree within one year of his 
separation from service.  In fact, the record reflects that 
the first reported clinical findings consistent with 
arthritis in the back was in May 2005, which was many years 
after service.  Hence, the Board finds that the evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for the current 
degenerative changes found in his low back.

In conclusion, although the veteran asserts that his current 
low back disability is related to his reported in-service 
complaint of low back strain, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence of record, including the May 2005 
medical opinion, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current low back disability 
is related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2004), but does not find that the evidence 
is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.

2.  Right and Left Knee 

The veteran also contends that service connection is 
warranted for right and left knee disabilities, as secondary 
to his low back disability.  In order to establish service 
connection on a secondary basis, the evidence must show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  The medical evidence of record 
establishes that the veteran currently has bilateral knee 
disability.  In this regard, in May 2005, a VA examiner, 
after an examination that included x-rays, indicated that the 
veteran had moderate degenerative joint disease of the left 
knee and mild degenerative changes in the right knee.  
However, as discussed above, service connection has not been 
established for the veteran's current low back disability.  
Therefore, the Board finds that neither the veteran's left or 
right knee disability was caused, or aggravated, by a 
service-connected disability.  Moreover, the May 2005 
examiner opined that the left knee condition was not due to 
his low back disability.

The record also does not demonstrate that the veteran 
complained of, or sought treatment of a right or left knee 
disability in service.  The first clinical evidence of a left 
knee disability was in 1995 and of a right knee disability 
was in 2005, many years after service.  The Board notes that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
evidence of record that etiologically relates the veteran's 
current right and left knee disabilities to any incident of 
service.  Therefore, the Board finds that a grant of service 
connection on a direct basis is not warranted. 

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's arthritis must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that right or left knee 
arthritis was manifested to a compensable degree within one 
year of his separation from service.  In fact, as previously 
noted, the first reported clinical findings consistent with 
arthritis in the knees were in 1995 and 2005, which was many 
years after service.  Hence, the Board finds that the 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for the 
current degenerative changes found in his right and left 
knees.

In conclusion, although the veteran asserts that he has 
current knee disability related to his current low back 
disability, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record, including the May 2005 medical 
opinion, is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current right and left knee 
disabilities are related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2004), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right and left knee disabilities.


ORDER

1.  Entitlement to service connection for a low back 
disability is denied.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a low back disability 
is denied.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to a low back disability 
is denied.




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


